Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9, 11 and 21-25 are pending in the instant application.
This Office Action is in response to RCE and IDS filed on 08/23/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a Petition to withdraw from Issue in order to allow the consideration of an IDS,  was filed in this application after Allowance of the application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
.
Information Disclosure Statement
The information disclosure statement (IDS) dated 08/23/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 1-8 directed to a pharmaceutical composition  non-elected without traverse.  Accordingly, claims 1-8 are cancelled.
Claims are amended as follows for allowance
Examiner’s amendment for allowance
In the claims:

Cancel withdrawn claims 1-8 

REASONS FOR ALLOWANCE
Applicants have filed a petition to withdraw this application from issue and filed an RCE so that the newly filed IDS dated 08/23/2021 is considered. 
Examiner has reviewed the submitted IDS and its contents and has determined that the cited references do not teach nor provide adequate motivation to arrive at the instantly claimed methods. In lieu of a diligent search conducted during the time of the issuance of this application 05/24/2021 and searches updated at this time,   the instant claims are seen to be novel and non-obvious over the teachings of the prior art  Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of promoting re-epithelialisation of a wound or for treating a wound, the method comprising administering a pharmaceutically effective amount of a composition to a subject in need thereof, wherein the composition comprises Spermine, spermidine or a combination thereof and  method of treating a non-healing wound in a subject, wherein the method comprises:
determining the level of at least one polycationic aliphatic amine in a sample obtained from the wound of the subject;
comparing the levels of the at least one polycationic aliphatic amine with the levels of the same polycationic aliphatic amine found in a sample obtained from a subject without wound;
wherein, upon comparison, an increased level of the at least one polycationic aliphatic amine in the wound sample is indicative of a non-healing environment and thus a non-healing wound; wherein the at least one polycationic aliphatic amine is Putrescine;


Conclusion
Claims 9, 11 and 21-25 (renumbered 1-7) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629